                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                    CR 18--49- M- DLC
                       Plaintiff,

        vs.                                          ORDER

  TERESA JOLENE PAGE,

                       Defendant.

      Before the Court is Defendant' s Unopposed Motion to File Past-Due

Sentencing Letter (Doc. 43). It appears as though Defendant received the subject

letter after the deadline for submission of letters in support. (Doc. 43 at 1.)

Accordingly,

      IT IS ORDERED that Defendant's Motion (Doc. 43) is GRANTED.

Defendant shall file the letter in support no later than May 28, 2019.

      DATED this 24th day of May, 2019.




                                        Dana L. Christensen, C hie f istrict Judge
                                        United States District Court


                                         -1-
